 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 1 of 64



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X                 June 17, 2020
OKLAHOMA POLICE PENSION FUND AND      :
RETIREMENT SYSTEM, et al.,            :
                                      :
                    Plaintiffs,       :
                                      : 19 Civ. 3354 (VM)
     - against -                      :
                                      : DECISION AND ORDER
TELIGENT, INC., et al.,               :
                                      :
                    Defendants.       :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff Oklahoma Police Pension Fund and Retirement

System (“Oklahoma Police”), on behalf of itself and all others

similarly situated, brings this action against defendants

Teligent,    Inc.    (“Teligent”    or     the   “Company”)    and    Jason

Grenfell-Gardner       (“Grenfell-Gardner,”        and    together     with

Teligent,     “Defendants”).       Oklahoma      Police     purports     to

represent a class consisting of all persons who purchased or

otherwise acquired Teligent common stock between March 7,

2017 and November 6, 2017, inclusive and who were damaged

thereby (the “Class Period”). The Second Amended Complaint

alleges     that    during   the   Class    Period,      Defendants    made

materially false and misleading statements in violation of

Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”) (“Section 10(b)”) and Securities and Exchange

Commission (“SEC”) Rule 10b-5 (“Rule 10b-5”). Oklahoma Police

also alleges that Grenfell-Gardner violated Section 20(a)
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 2 of 64



(“Section 20(a)”) of the Exchange Act. (See “SAC,” Dkt. No.

39, ¶¶ 177-94.)

        Before the Court are the pre-motion letters submitted by

the Defendants seeking leave to file a motion to dismiss the

SAC. Defendants notified Oklahoma Police of their intent to

seek permission to file a motion to dismiss the SAC pursuant

to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”)

on January 15, 2020. Defendants argue the SAC is deficient

because     it   fails   to     plead   that      Defendants    either    made

misleading statements or did so with scienter, and also fails

to plead loss causation. (See “Motion,” Dkt. No. 40.) By

letter dated January 22, 2020, Oklahoma Police responded to

the     Motion   and   argued    that       the   SAC   is   well-pled.   (See

“Opposition,” Dkt. No. 43.) By letter dated January 28, 2020,

Defendants replied to the Opposition and reiterated their

intent to file a motion to dismiss. (See “Reply,” Dkt. No.

41.)1



1 The parties previously exchanged pre-motion letters regarding earlier
versions of the complaint. The initial complaint in this action was filed
on April 15, 2019. (See Dkt. No. 1.) Oklahoma Police filed an amended
complaint on September 13, 2019. (See “Amended Complaint,” Dkt. No. 32.)
By letter dated October 25, 2019, Defendants notified Oklahoma Police of
their intent to file a motion to dismiss the Amended Complaint. (See
“October 25 Letter,” Dkt. No. 33.) By letter dated November 5, 2019,
Oklahoma Police responded. (See “November 5 Letter,” Dkt. No. 37.) While
these letter motions were effectively mooted by the filing of the Second
Amended Complaint, the Court has reviewed and, to the extent relevant,
considered the arguments made in the October 25 Letter and the November
5 Letter in reaching its decision here.
                                        2
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 3 of 64



        The Court now construes Defendants’ Motion and Reply as

a motion by Defendants to dismiss the SAC pursuant to Rule

12(b)(6) (the “Letter Motion”).2 For the reasons set forth

below, the Letter Motion is DENIED.

                              I.      BACKGROUND3

A.      FACTUAL BACKGROUND

        This case revolves around a pharmaceutical company,

Teligent; its CEO, Grenfell-Gardner; and their allegedly

false      and     misleading       statements         regarding       Teligent’s

compliance        with     Food     and   Drug       Administration         (“FDA”)

regulations and ability to develop and submit Abbreviated New

Drug Applications (“ANDAs”) to the FDA. The SAC alleges that

Teligent,        while    touting    an       increased   number       of    ANDAs,

achieved      that       increase     only      by     cutting     corners       and

systematically           failing     to       comply    with     the        relevant

regulations, including by failing to have or follow required

standard operating procedures (“SOPs”) and controls, failing

to investigate out-of-specification (“OOS”) test results as

required, failing to validate testing methods, and failing to


2 Kapitalforeningen Lægernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).
3 Except as otherwise noted, the factual background below derives from

the SAC and the facts pleaded therein, which the Court accepts as true
for the purposes of ruling on a motion to dismiss. See infra Section II.A.
Except where specifically quoted, no further citation will be made to the
SAC. Unless otherwise noted, when quoting the SAC, all internal quotation
marks are omitted.
                                          3
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 4 of 64



store     required      records   and    data.      The   SAC    alleges    that

Defendants concealed the fact that Teligent had received

letters from the FDA about these compliance failures, known

as “483 letters,” in September 2016 (“September 2016 483

Letter”)      and   October   2017      (“October     2017      483   Letter”).4

Plaintiff      alleges    that    because      of   Teligent’s        compliance

failures, its ANDA submissions slowed to a halt during and

after the Class Period, to the point where it submitted only

three ANDAs in 2018 (from a high of fifteen in 2015) and had

filed none in 2019 as of the filing of the SAC in early

December.       After     Teligent      disclosed         its    manufacturing

challenges and pipeline delays on November 6, 2017, its stock

price dropped by 43.62 percent.

        1. Shift in Teligent’s Business Model

        Oklahoma Police ties the allegations of the SAC to a

change in Teligent’s business model overseen by Grenfell-

Gardner.      Teligent    develops      generic     treatments,       primarily

topical      ointments     and    lotions.       Grenfell-Gardner         joined

Teligent as CEO in July 2012, and in April 2014, he announced

that he was accelerating the Company’s shift in focus from

contract      services    (that   is,       manufacturing       pharmaceutical

products for third-party customers) to developing its own


4   Teligent received a third Form 483 in May 2019 (“May 2019 483 Letter”).
                                        4
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 5 of 64



generic products through research and development (“R&D”).

Specifically, Grenfell-Gardner set “three key goals” for the

Company: “revenue growth between 40% and 45%; . . . at least

10   ANDA    filings     with        the       FDA     for     generic     topical

pharmaceutical products; and . . . maintaining profitability

in   2014,     while     at        least       doubling       [Teligent’s]       R&D

spend[ing].” (SAC ¶ 24.)

     Generic    drugs        may    be     marketed         only    if   the   maker

demonstrates    to     the    FDA    that       it   has     complied     with   FDA

regulations to ensure the safety and effectiveness of the

treatment. ANDA submissions generally rely on nonclinical

laboratory tests that establish that the generic drug has the

same characteristics as the treatment on which it is based

and can be consistently produced. As Oklahoma Police points

out, the FDA does not simply accept any data submitted in

support of an ANDA; rather, the FDA will refuse to approve

the ANDA if it finds that the “methods used in, or the

facilities     and     controls          used        for,     the    manufacture,

processing, and packing of the drug product are inadequate to

ensure and preserve its identity, strength, quality, and

purity.” 21 C.F.R. § 314.127(a)(1)). The Code of Federal

Regulations sets forth certain minimum methods and controls

that drug makers must follow, collectively referred to as


                                           5
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 6 of 64



“Good    Manufacturing      Practice”      (“GMP”)      or    “current     Good

Manufacturing Practice” (“cGMP”), and additional methods and

controls for nonclinical laboratory studies, collectively

referred     to    as     “Good     Laboratory         Practice”        (“GLP”).

Furthermore,      generic    drug      makers    must     have    and    follow

appropriate SOPs.

        2. Alleged Failure to Comply with FDA Regulations

        Oklahoma Police alleges that Teligent failed to comply

with the relevant FDA regulations. The SAC alleges that as

R&D costs increased, due to the Company’s attempts to improve

its pipeline of ANDA submissions, the Company cut corners.

Oklahoma    Police      relies    on    two     main    sources    for    these

allegations: a confidential witness and the results of FDA

inspections.

        First, Oklahoma Police incorporates into the SAC the

allegations of a confidential witness (“CW 1”) who worked for

Teligent    as    an    investigations        scientist      in   the    quality

control department (“Quality Control”) and who reported to

two people who both reported directly to Grenfell-Gardner.

According to the SOP within the industry, Quality Control

should try to close investigations into OOS results within 30

days, but CW 1 states that this standard was impossible for

Teligent to achieve because the Quality Control department


                                       6
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 7 of 64



was under-resourced and he or she “often had between 30 and

40 open investigations at any one time.” (SAC ¶ 38.) ANDAs

cannot be filed with the FDA until OOS results are closed,

and CW 1 states that he or she was pressured to close

investigations and that “management regularly decided to

declare investigations ‘closed’ prematurely.” (SAC ¶ 39.)

Specifically,   CW   1   states   that    out   of   the   400   or   so

investigations CW 1 worked on, CW 1 felt pressured to close

“dozens” of investigations before CW 1 was comfortable doing

so. (SAC ¶ 65.) For example, in one case, CW 1 was pressured

to close a case by declaring the result to be due to an

“undetermined error” by the analyst, instead of proving this

conclusion. (SAC ¶ 67.) CW 1 recalled that in January 2018,

when he or she asked for more staff and resources to help

complete   investigations    in   time,   the   Vice   President      of

Quality Control told CW 1 that such increase would not happen.

     Second, Oklahoma Police relies on the findings of a

series of FDA investigations at Teligent’s headquarters in

Buena, New Jersey (the “Buena Facility”), where the Company

had its executive offices along with facilities for R&D,

nonclinical laboratory testing, and manufacturing. The first

investigation, in September 2016, resulted in Defendants

receiving the September 2016 483 Letter, followed by an


                                  7
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 8 of 64



Establishment Inspection Report (“EIR”) that elaborated on

the    findings   in   the    September    2016   483   Letter   and   an

additional follow-up letter emphasizing certain compliance

issues. In general, Forms 483 are letters issued to management

at the end of an inspection when the investigator has observed

conditions that may constitute violations of the applicable

statutes and regulations. Each observation must be “clear,

specific and significant.” (SAC ¶ 46.) The September 2016 483

Letter, which followed an inspection by the Office of Study

Integrity and Surveillance in the FDA’s Division of Generic

Drug    Bioequivalence       Evaluation,   contained    the   following

observations:

       (1) Teligent “did not randomly select and retain reserve
       samples” from the product samples it was testing to show
       bioequivalence,
       (2) The “drug accountability records” for the product
       samples   used    in   bioequivalence    studies   “were
       insufficient to reconstruct the receipt, storage,
       handling, and use of these products,”
       (3) The method for measuring certain “concentrations in
       study samples used only a single concentration . . .
       that was not representative of the range of . . .
       concentrations” at issue and “no separate quality
       control samples were used to evaluate [the] accuracy and
       precision” of the test,
       (4) The “[q]uality control samples representing the
       range” of certain concentrations were “not included in
       the HPLC [high-performance liquid chromatography]
       analysis,” which identifies and quantifies the component
       parts of a material, and
       (5) The stability studies on certain solutions were “not
       evaluated with a fresh calibrator solution,” meaning
       that Teligent did not run quality control checks against
       the full range of characteristics of the solution and
                                    8
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 9 of 64



       did not refresh the calibrator solution with samples
       representing that full range.

(SAC ¶¶ 49-50.)

       The EIR that followed the September 2016 483 Letter

concluded,     under       the    heading   of     “Facilities      and    Site

Operations,” that “[t]he SOP program is not adequate and

current to ensure quality in analytical operations and the

generated in-vitro study data” and that “[t]he sample receipt

and accountability processes were not adequate to ensure the

integrity of the sample usage during the study.” (SAC ¶ 51.)

The EIR also found that “[t]here were no SOPs for reserve

samples, sample accountability and storage of drug products.”

(SAC ¶ 51.) Oklahoma Police alleges that the observations in

the September 2016 483 Letter and the EIR that followed

implicated GMP, GLP, and other regulations.

       Teligent responded to the September 2016 483 Letter and

acknowledged that it had used “inappropriate” test methods,

had “failed to use quality control samples,” and had a “gap”

in    its   SOPs.   (SAC    ¶    54.)   Teligent    promised   to    fix    its

compliance failures.

       The FDA replied on February 21, 2017 by letter addressed

to Grenfell-Gardner (“February 21, 2017 Letter”), emphasizing

its    observation     of        “objectionable    conditions”      and     its

conclusion that Teligent had “not adhere[d] to the applicable
                                        9
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 10 of 64



statutory requirements and FDA regulations governing the

conduct of BE [bioequivalence] studies,” and emphasizing that

Teligent had “failed to meet the regulatory requirements for

retention    of   reserve   samples    for    bioavailability    or

bioequivalence studies.” (SAC ¶ 56.) The FDA noted that its

findings “raise[d] concerns about the validity and integrity

of the studies conducted at [Teligent’s] study site.” (SAC ¶

56.)

       The FDA also inspected the Buena Facility in October

2017. Following this inspection, the FDA issued the October

2017 483 Letter and another EIR. The October 2017 483 Letter

contained the following observations:

       (1) Teligent failed to “handle materials in a manner to
       prevent contamination” during a 2016 contamination
       incident,
       (2) In three ANDAs, two dating to 2015 or 2016, Teligent
       “failed to conduct investigations properly”; for OOS
       tests, the “[i]nvestigation into [such] failures are not
       performed or not performed adequately,”
       (3) In three ANDAs, all dating to 2015 or 2016, the
       suitability of Teligent’s test methods used to undertake
       certain required tests “have not been established,”
       (4) In an incident involving “submission batches” of a
       potential product provided to the FDA in support of an
       ANDA, Teligent’s “[t]esting and release of [the] drug
       product   do   not   include    appropriate    laboratory
       determination of satisfactory conformance to the final
       specifications,”
       (5) Because “[e]stablished laboratory control mechanisms
       are not followed,” the “confirmed Out of Specification
       results are not further investigated as per the
       laboratory investigation SOP,” and
       (6)   “Laboratory   controls    do   not    include   the
       establishment of scientifically sound and appropriate
                                10
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 11 of 64



      specifications designed to assure that drug products
      conform to appropriate standards of identity, strength,
      quality and purity.”

(SAC ¶¶ 60-61.)

      The   EIR    that    followed    the   October      2017   483    Letter

expanded on the observations contained in the October 2017

483 Letter and described other issues as well, including

Teligent’s failure to conduct appropriate investigations for

OOS   results     in     “exhibit    batches”    upon    which    the     tests

generating data for ANDAs are run. (SAC ¶ 62.) Oklahoma Police

alleges that Teligent was submitting ANDAs without performing

investigations into OOS results, and that the observations in

the   October     2017    483   Letter     and   the    EIR   that   followed

implicated GMP, GLP, and other regulations.

      Teligent responded to the October 2017 483 Letter and

subsequent EIR on November 6, 2017 (the last day of the Class

Period) and acknowledged the accuracy of observations (2) and

(5). Teligent wrote that its practice was to conclude OOS

investigations once the OOS results were confirmed. That is,

Teligent would report the findings of the OOS investigation

to the “R&D team for further evaluation and action, but no

follow up was deemed required.” (SAC ¶ 70.) With respect to

observation       (3),    Teligent    acknowledged       that    before    the

October 2017 483 Letter it did not have an SOP to “ensure


                                      11
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 12 of 64



that any laboratory test method being used in the laboratory

ha[d] been previously validated or verified.” (SAC ¶ 70.)

     Finally, the FDA also inspected the Buena Facility in

May 2019. Following this inspection, the FDA issued the May

2019 483 Letter, which contained the following observations:

     (1) “Drug products failing to meet established
     specifications are not rejected,”
     (2) “Investigations of a failure of a batch or any of
     its components to meet any of its specifications did not
     extend to other batches of the same drug product,”
     (3) “Laboratory records are deficient in that they do not
     include a statement of the results of tests and how they
     compare to the established specifications,”
     (4)   “Written   records   are   not   always   made   of
     investigations into the failure of a batch or any of its
     components to meet specifications,” and
     (5) “The written stability testing program [SOP] is not
     followed.”

(SAC ¶ 76.)

     The May 2019 483 Letter also observed that Teligent

failed   to   follow    procedures    for   handling     complaints   and

annual   product       reviews;    failed    to    establish     control

procedures    to     monitor     manufacturing     processes,    causing

variability in the characteristics of drug products; and

failed   to   make     records    associated      with   drug   products

available for inspection. Oklahoma Police alleges that the

observations in the May 2019 483 Letter implicated GMP, GLP,

and other regulations.




                                    12
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 13 of 64



     Teligent      responded          to    the       May   2019   483   Letter     and

acknowledged       that    it     needed         to    undertake       more     radical

remedial efforts, including overhauling its investigation

practices    for    OOS    results.         Teligent         pointed     to    staffing

issues and pledged to make additional hires in a “concerted

effort to staff the organization appropriately.” (SAC ¶ 81.)

     3. Alleged Misrepresentations

     Defendants made several statements during the Class

Period regarding its ability to achieve FDA approval of its

ANDAs and its ability to carry out the planned transformation

of   its    business.          Oklahoma          Police      alleges     that     these

statements misled investors to believe that Teligent would be

able to obtain FDA approval and achieve its stated goals,

even though the results of the FDA’s inspections allegedly

demonstrated that Teligent would not in fact be able to meet

those goals.

     i.      March 7, 2017 Press Release and Conference Call

     On    March    7,     2017,       Teligent        issued      a   press    release

announcing its Q4 2016 and FY 2016 results, followed by a

conference    call.       In    the     press         release,     Grenfell-Gardner

stated that Teligent was continuing “to execute and grow [its]

business”    and     was       “well       underway         with   the   significant

expansion of [its] manufacturing facility” in Buena, New


                                            13
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 14 of 64



Jersey. (SAC ¶ 93.) He also stated that he “believe[d] that

[Teligent was] well-positioned to increase revenue up to $85

to $100 million in 2017.” (SAC ¶ 93.)

       In   the    subsequent   conference     call,   Grenfell-Gardner

pointed to Teligent’s pipeline as a “unique asset” and stated

that    “Teligent’s     ability   to    navigate   drugs      through   the

approval process at FDA in a timely manner and launch them

successfully” set the Company apart. (SAC ¶ 95.) Grenfell-

Gardner     contrasted    Teligent      with   “some     of     the    major

facilities that supply the market,” which “continue to have

ongoing regulatory challenges” such as “warning letters . .

. related to sterile injectable manufacturing sites run by

some of the largest companies in the world.” (SAC ¶ 101.)

Grenfell-Gardner stated that Teligent was on track to finish

the Buena Facility by the end of the year, which would enable

the Company to meet its ANDA submission goals. In response to

an     analyst’s    question    about    the   cadence     of    its    ANDA

submissions, Grenfell-Gardner stated that the Company was

intentionally focusing more on the quality of filings, and

making sure the Company could give timely and good-quality

responses to the FDA’s information requests, rather than the

number of filings. Grenfell-Gardner also assured investors




                                   14
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 15 of 64



that Teligent’s investment in R&D would drive the Company’s

growth and profitability.

     ii.   March 13,     2017    Statement   at   the   Roth       Capital
           Conference

     Grenfell-Gardner spoke at the Roth Capital Conference on

March 13, 2017, where, Oklahoma Police alleges, he made

materially false and misleading statements to the public.

Grenfell-Gardner    stated      that   Teligent   had   had    a    “very

successful track record with the FDA,” and that over the “last

three audits over the past five years, there have been no 483

observations at [the Buena] site.” (SAC ¶¶ 103, 107.) He

assured investors that Teligent’s “cooperation with the FDA

has been incredibly fruitful and straightforward.” (SAC ¶

103.) He also stated that the new facility had made progress

and that Teligent was “on track” to hit its goals. He touted

the Company’s “regulatory skills.” (SAC ¶ 104.) Finally, he

told investors that R&D continued to be the Company’s best

investment “because the FDA is approving the drugs that

[Teligent] submit[s].” (SAC ¶ 106.)

     iii. The 2016 Form 10-K and 2017 10-Qs

     On March 15, 2017, Teligent filed its Form 10-K for 2016

(“2016 10-K”). In the 2016 10-K, Teligent noted that it must

“comply with cGMPs,” that its facilities and procedures were

“subject to periodic inspection by the FDA,” and that “[a]ny
                             15
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 16 of 64



material       deviations      from    pharmaceutical        cGMPs     or      other

applicable requirements identified during such inspections

may result in recalls or other enforcement actions, including

warning letters . . . .” (SAC ¶ 108.) The 2016 10-K also

disclosed       that    Teligent       had     “an    FDA-registered,          cGMP-

compliant       facility       that    is     equipped     for      manufacturing

topical, semi-solid and liquid products.” (SAC ¶ 110.) On May

10 and August 9, 2017, Teligent filed its Form 10-Qs for the

first and second quarters of 2017 (“2017 10-Qs”), which

incorporated by reference the risk disclosures of the 2016

10-K.

        iv.    May 2, 2017 Press Release and Conference Call

        Teligent      issued    a     press    release      on   May      2,   2017,

presenting      the    Company’s       Q1     2017    quarterly      results    and

stating that two of the Company’s ANDAs had received approval.

In a subsequent conference call, Grenfell-Gardner stated that

the      Company       was       “committed           to    upholding          [its]

responsibilities with respect to the FDA to ensure the timely

processing of [its] applications,” and that the business was

“[b]uilt on a solid product development platform, excellent

regulatory capabilities and timely and effective product

launch.” (SAC ¶¶ 113-14.) In response to a question, Grenfell-

Gardner       indicated    that       Teligent       was   “ready    to     produce


                                         16
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 17 of 64



injectable products by the end of [2017],” and expressed

excitement       about    the    Company’s    “internally     developed

pipeline.” (SAC ¶¶ 115-16.)

     v.      May 3, 2017 Deutsche Bank Health Care Conference

     At the Deutsche Bank Health Care Conference on May 3,

2017, Grenfell-Gardner made the following statement: “If you

look at the [Buena] manufacturing site, so this is the site

that’s under significant expansion at the moment. It had a

very solid track record with [the] FDA -- the audits conducted

over the last five years, there’ve been no 483 observations

related to the site.” (SAC ¶ 118.)

     vi.     May 16, 2017 Bank of            America   Merrill       Lynch
             Healthcare Conference

     At    the     Bank   of    America   Merrill   Lynch    Healthcare

Conference    on    May   16,    2017,    Grenfell-Gardner    made    the

following statement regarding Teligent’s pipeline of ANDA

submissions: “All of this we do pretty much internally through

a facility that we have in New Jersey, it’s an FDA approved

site[.] No 483 observations in the last three inspection

cycles, and it’s a site that we’re extending pretty rapidly

in order to meet the demands of both . . . the pipeline as

well as the strategy that we’ve set out.” (SAC ¶ 120.)

     Grenfell-Gardner again touted the strength of Teligent’s

pipeline and predicted that Teligent “should be in a position
                             17
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 18 of 64



to file somewhere around my goal of 20 ANDAs a year in

injectables.”    (SAC       ¶    122.)       He   contrasted      Teligent’s

regulatory compliance with other similar companies, praising

the Company’s responsiveness to the FDA. And, in a PowerPoint

presentation    accompanying        his        speech,      Grenfell-Gardner

pointed to the Company’s “[t]rack record of successful FDA

audits,” with “[t]hree audits conducted over the past 5 years

(last audit in January 2016) with no 483 observations.” (SAC

¶ 124.) Separately, the PowerPoint stated that Teligent’s

facility has “[n]o 483 observations in the last three cGMP

inspections” and that its facility was “cGMP-compliant.” (SAC

¶ 124.)

     vii. August 8, 2017 Press Release and Conference Call

     Teligent   issued      a    press       release   on   August   8,   2017

announcing its quarterly results for Q2 2017. Later that day,

Grenfell-Gardner disclosed on a conference call that several

pending ANDAs had been “impacted by regulatory inspections at

3 of [Teligent’s] API [active pharmaceutical ingredient]

suppliers,”    and   that       these    suppliers       had   received   483

observations. (SAC ¶ 128.) He assured investors that he

“believe[d] that there [were] approximately 10 potential

approvals that [Teligent] could anticipate before the end of



                                        18
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 19 of 64



the year.” (SAC ¶ 129.) He also, again, lauded the robustness

of Teligent’s R&D pipeline.

     4. Teligent Announces Q3 2017 Results

     Oklahoma Police alleges that the truth about Teligent’s

pipeline and regulatory woes emerged on November 6, 2017,

when the Company issued a corrective disclosure in the form

of a press release and subsequent conference call announcing

its results for Q3 2017. The press release disclosed a net

loss of $8.9 million for the quarter, compared to $2.7 million

in net loss in the same quarter a year earlier. It also

reported a 15 percent decrease in revenue as compared to the

same quarter a year earlier, and reduced its FY2017 revenue

guidance.    Grenfell-Gardner    was   quoted   in    the   release   as

stating that the Company’s “results and [its] revised outlook

for the remainder of the year[] are a result of the knock-on

effect of ANDA approval delays” and the decreased performance

of one product. (SAC ¶ 135.)

     In a conference call the same day, Grenfell-Gardner

attributed    the   reduction   in   the   FY2017    revenue   guidance

“almost entirely” to “pipeline delays.” (SAC ¶ 136.) He noted

that the Company had products that it believed were “ripe for

approval, . . . but then you’d come up with another sort of

question and another cycle of review.” (SAC ¶ 136.) He


                                 19
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 20 of 64



disclosed that Teligent had “faced manufacturing challenges,”

including an apparent reference to the contaminated product

reported by the FDA in the October 2017 483 Letter. (SAC ¶

139.) He also pointed to issues at Teligent’s suppliers’

manufacturing sites, noting that delays relating to four of

the ten ANDA submissions that Teligent hoped to get approved

by the end of the year involved “minor complete response

letters that really were often related to the [supplier’s]

sites that we talked about earlier or other sort of minor

issues.” (SAC ¶ 137.) More generally, in the conference call

Grenfell-Gardner       provided    updates      on    the    Company’s

manufacturing facility, pushing back the timeline on when the

facility     would    be   validated   and   when    it   would   start

production.

        On the next trading day, November 7, 2017, the price of

Teligent common stock dropped 43.62 percent. Oklahoma Police

alleges that it and similarly situated members of the proposed

class     purchased    Teligent   common     stock   at   artificially

inflated prices caused by the Defendants’ misconduct, and

that when the manufacturing issues were disclosed, the price

dropped, causing their losses. Oklahoma Police alleges that

they were unaware of the three 483 Letters, the issues

described in those letters, and the delays in the development


                                  20
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 21 of 64



of the new facility. Oklahoma Police further alleges that

Defendants’ misrepresentations and omissions concealed the

adverse material facts from the market, leading investors to

believe (wrongly, according to Oklahoma Police) that Teligent

was complying with FDA regulations, producing a pipeline of

ANDA    submissions,    and    nearing    the    ability     to   produce

injectable drugs.

B. PROCEDURAL BACKGROUND

       Plaintiffs filed a complaint on April 15, 2019 (see Dkt.

No. 1) and, following selection of lead counsel, the Amended

Complaint on September 13, 2019. Consistent with the Court’s

Individual    Practices,      counsel    for    Defendants    wrote    to

Oklahoma Police regarding an anticipated motion to dismiss

the Amended Complaint. (See October 25 Letter.) Oklahoma

Police responded to the October 25 Letter (see November 5

Letter), and pursuant to a jointly stipulated scheduling

order (see Dkt. No. 38), Oklahoma Police filed the SAC on

December 9, 2019.

       On January 15, 2020, Defendants wrote to Oklahoma Police

regarding an anticipated motion to dismiss the SAC. (See

Motion.) Defendants make six arguments. First, they argue

that the alleged omissions were not actionable and that they

were   not   required   to    disclose   the    483   letters.    Second,


                                   21
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 22 of 64



Defendants      contend       that        their     statements       regarding

cooperation with the FDA were either accurate or otherwise

non-actionable      puffery    or    statements       of    opinion.    Third,

Defendants    state    that    Oklahoma       Police       misread   the   483

letters, and that neither the September 2016 nor the October

2017 483 Letter concerned widespread or systemic issues at

Teligent, and that in particular, the October 2017 483 Letter

cannot     render   previous    challenged          statements    misleading

because it was issued after all of the challenged statements.

Fourth,     Defendants    assert      that        their    statements    about

Teligent’s prospects for growth and future performance are

protected by the Private Securities Litigation Reform Act’s

(“PSLRA’s”)    safe    harbor       for    forward-looking       statements.

Fifth, Defendants argue that the SAC fails to plead scienter

because it relies exclusively on Grenfell-Gardner’s position

as CEO to establish his knowledge of the alleged issues at

Teligent. Lastly, Defendants argue that the SAC fails to plead

loss causation, because the purported “corrective disclosure”

in November 2017 neither corrected any prior misstatement or

revealed any concealed information, but rather reflected

Teligent’s revised outlook, and as the SAC acknowledges,

Defendants have still not disclosed any of the three 483

Letters.


                                      22
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 23 of 64



        By    letter           dated   January     22,    2020,     Oklahoma    Police

responded to the Motion. (See Opposition.) Oklahoma Police

point        to        the     SAC’s   allegations        that      Grenfell-Gardner

repeatedly stated throughout the Class Period that Teligent

had received “no 483 observations” from the FDA, when that

was not in fact true. (Opposition at 1.) Oklahoma Police

argues that Defendants had an obligation to disclose the 483

letters       and,           furthermore,    that    by    not     addressing       these

allegations in its Motion, Defendants have conceded that

Grenfell-Gardner’s statements were false and misleading. With

respect           to     scienter,        Oklahoma       Police     points     to     the

allegations in the SAC regarding Grenfell-Gardner’s knowledge

of the concealed information. Oklahoma Police lastly contends

that    the        SAC       adequately     pleads   loss       causation    based     on

Teligent’s corrective disclosures and the materialization of

concealed risks.

        By letter dated January 28, 2020, Defendants alerted the

Court that the pre-motion letter exchange had not resolved

the parties’ differences and urged the Court to dismiss the

SAC. (See Reply.) Defendants first address Grenfell-Gardner’s

alleged       statements           that     Teligent      had     received   “no      483

observations” when it had in fact received a 483 letter just

before the Class Period, in September 2016. This allegation,


                                              23
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 24 of 64



according to Defendants, takes Grenfell-Gardner’s statements

out of context. According to Defendants, Grenfell-Gardner was

referring to cGMP auditing, while the September 2016 letter

was issued in connection with the Bioresearch Monitoring

(“BIMO”) program. Defendants contend that the audience to

which Grenfell-Gardner was speaking would have understood

this distinction. Defendants also argue that they had no

obligation to disclose their communications with the FDA, and

that the SAC does not adequately plead loss causation because

Defendants properly disclosed potential delays in testing,

submitting,   and   commercializing     new   products,    and   the

November 6, 2017 disclosures did not bring to light any

information that was improperly concealed.

     Having considered the parties’ briefing, the facts as

set forth in the SAC, and the relevant case law, the Court

will deny in part Defendants’ Letter Motion to dismiss the

SAC pursuant to Rule 12(b)(6).

                      II.   LEGAL STANDARD

A.   RULE 12(B)(6) MOTION TO DISMISS

     Rule 12(b)(6) provides for dismissal of a complaint for

“failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as


                                24
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 25 of 64



true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

standard is met “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. A

complaint should be dismissed if the plaintiff has not offered

factual allegations sufficient to render the claims facially

plausible. See id. However, a court should not dismiss a

complaint   for   failure   to   state   a   claim   if   the   factual

allegations sufficiently “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

     In resolving a Rule 12(b)(6) motion, the Court’s task is

“merely to assess the legal feasibility of the complaint, not

to assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Boston Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006); accord In re MF Glob. Holdings Ltd. Sec. Litig.,

982 F. Supp. 2d 277, 302 (S.D.N.Y. 2013). In this context,

the Court must draw reasonable inferences in favor of the

non-moving party. See Chambers v. Time Warner, Inc., 282 F.3d


                                 25
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 26 of 64



147, 152 (2d Cir. 2002). However, the requirement that a court

accept the factual allegations in the claim as true does not

extend to legal conclusions. See Iqbal, 556 U.S. at 678.

     In adjudicating a Rule 12(b)(6) motion, a court must

confine its consideration “to facts stated on the face of the

complaint,    in    documents     appended    to    the     complaint   or

incorporated in the complaint by reference, and to matters of

which judicial notice may be taken.” Leonard F. v. Israel

Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal

quotation marks omitted). However, plaintiffs claiming fraud

--   including       securities      fraud        concerning      material

misstatements and omissions -- must satisfy the heightened

pleading requirements of Federal Rule of Civil Procedure 9(b)

(“Rule    9(b)”)     by   “stat[ing]       with     particularity       the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b).

“Allegations that are conclusory or unsupported by factual

assertions are insufficient.” ATSI Commc’ns, Inc. v. Shaar

Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007).

     The PSLRA also imposes heightened pleading standards for

plaintiffs   alleging     securities     fraud.      When    a   plaintiff

alleges   that     defendants     made   misleading       statements    or

omissions,   “the    complaint     shall     specify      each   statement

alleged to have been misleading, the reason or reasons why


                                   26
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 27 of 64



the statement is misleading, and, if an allegation regarding

the statement or omission is made on information and belief,

the complaint shall state with particularity all facts on

which    that    belief   is   formed.”   15   U.S.C.   §   78u-4(b)(1).

Plaintiffs “must do more than say that the statements . . .

were     false   and   misleading;    they     must   demonstrate   with

specificity why and how that is so.” Rombach v. Chang, 355

F.3d 164, 174 (2d Cir. 2004). To adequately plead scienter,

“the complaint shall . . . state with particularity facts

giving rise to a strong inference that the defendant acted

with the required state of mind.” 15 U.S.C. § 78u-4(b)(2). A

court shall grant a motion to dismiss a securities fraud

complaint if these requirements are not met.

B.      THE EXCHANGE ACT

        To state a claim for misrepresentation or omission under

Section 10(b) and Rule 10b-5, “a plaintiff must allege that

the defendant (1) made misstatements or omissions of material

fact, (2) with scienter, (3) in connection with the purchase

or sale of securities, (4) upon which the plaintiff relied,

and (5) that the plaintiff’s reliance was the proximate cause

of its injury.” ATSI, 493 F.3d at 105; see also Stoneridge

Inv. Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148,




                                     27
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 28 of 64



157 (2008). Here, only the first, second, and fifth elements

are at issue.

     Separately, “Section 20(a) of the Exchange Act imposes

derivative    liability   on    parties   controlling     persons     who

commit Exchange Act violations.” In re Vivendi, S.A. Sec.

Litig., 838 F.3d 223, 238 n.6 (2d Cir. 2016). “To establish

a prima facie case” for Section 20(a) liability, “a plaintiff

must show (1) a primary violation by the controlled person,

(2) control of the primary violator by the defendant, and (3)

that the defendant was, in some meaningful sense, a culpable

participant in the controlled person’s fraud.” ATSI Commc’ns,

493 F.3d at 108.

     1.      Misstatements or Omissions of Material Fact

     With respect to the first element of a claim brought

under Section 10(b) and Rule 10b-5, the PSLRA requires that

a complaint “specify each statement alleged to have been

misleading,    the   reason    or   reasons   why   the   statement    is

misleading, and, if an allegation regarding the statement or

omission is made on information and belief, the complaint

shall state with particularity all facts on which that belief

is formed.” 15 U.S.C. § 78u-4(b)(1); see also Rombach, 355

F.3d at 172 (“To meet the pleading standard of Rule 9(b),

this Court has repeatedly required, among other things, that


                                    28
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 29 of 64



the pleading explain why the statements were fraudulent.”).

A “pure omission” is actionable “only when the [defendant] is

subject to a duty to disclose the omitted facts.” Vivendi,

838 F.3d at 239. Although “Rule 10b-5 imposes no duty to

disclose all material, nonpublic information, once a party

chooses to speak, it has a ‘duty to be both accurate and

complete.’” Plumbers’ Union Local No. 12 Pension Fund v. Swiss

Reinsurance Co., 753 F. Supp. 2d 166, 180 (S.D.N.Y. 2010)

(quoting Caiola v. Citibank, N.A., N.Y., 295 F.3d 312, 331

(2d Cir. 2002)). “Disclosure is required . . . only when

necessary ‘to make statements made, in the light of the

circumstances under which they were made, not misleading.’”

Kleinman v. Elan Corp., 706 F.3d 145, 153 (2d Cir. 2013)

(quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S.

27, 44 (2011)).

       For omitted facts to be material, “there must be a

substantial likelihood that the disclosure of the omitted

fact would have been viewed by the reasonable investor as

having significantly altered the ‘total mix’ of information

made available.” Basic Inc. v. Levinson, 485 U.S. 224, 231–

32 (1988) (quoting TSC Indus., Inc. v. Northway, Inc., 426

U.S.     438,     449    (1976)).      “[W]hether      an    alleged

misrepresentation or omission is material necessarily depends


                                 29
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 30 of 64



on all relevant circumstances of the particular case.” Ganino

v. Citizens Utils. Co., 228 F.3d 154, 162 (2d Cir. 2000).

Because materiality is a mixed question of law and fact, “a

complaint may not properly be dismissed . . . on the ground

that the alleged misstatements or omissions are not material

unless they are so obviously unimportant to a reasonable

investor   that   reasonable   minds   could   not   differ   on   the

question of their importance.” Id.

     The PSLRA contains a safe harbor provision that applies

to forward-looking statements, such as “a statement of future

economic performance, including any such statement contained

in a discussion and analysis of financial condition by the

management.” Slayton v. Am. Express Co., 604 F.3d 758, 767

(2d Cir. 2010) (quoting 15 U.S.C. § 78u-5(i)(1)(C)). Under

the PSLRA, a person “shall not be liable with respect to any

forward-looking statement,” 15 U.S.C. § 77z-2(c), but only to

the extent that it (1) is accompanied by meaningful cautionary

language; (2) is immaterial; or (3) the plaintiff failed to

prove the statement was made with actual knowledge that it

was false or misleading. See Slayton, 604 F.3d at 766.

     When evaluating the adequacy of cautionary language, a

court must “identify the allegedly undisclosed risk and then

read the allegedly fraudulent materials -- including the


                                 30
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 31 of 64



cautionary language -- to determine if a reasonable investor

could have been misled into thinking that the risk that

materialized and resulted in his loss did not actually exist.”

In re Focus Media Holding Ltd. Litig., 701 F. Supp. 2d 534,

540   (S.D.N.Y.    2010)    (internal           quotation     marks   omitted).

“Cautionary words about future risk cannot insulate from

liability   the     failure         to    disclose     that     the   risk      has

transpired.”    Rombach,        355      F.3d   at   173;     see   also   In   re

Prudential Sec. Inc. P’ships Litig., 930 F. Supp. 68, 72

(S.D.N.Y. 1996) (“To warn that the untoward may occur when

the event is contingent is prudent; to caution that it is

only possible for the unfavorable events to happen when they

have already occurred is deceit.”).

      Certain     types    of       statements,      including      puffery     and

opinion statements, are not actionable because they are not

materially misleading. “Puffery is an optimistic statement

that is so vague, broad, and non-specific that a reasonable

investor would not rely on it, thereby rendering it immaterial

as a matter of law.” In re Gen. Elec. Co. Sec. Litig., 857 F.

Supp. 2d 367, 384 (S.D.N.Y. 2012); see also Vivendi, 838 F.3d

at 245 (“Puffery encompasses statements that are too general

to cause a reasonable investor to rely upon them, and thus

cannot   have     misled        a    reasonable       investor.”      (internal


                                         31
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 32 of 64



citations    and      alteration    omitted)).         This   rule    permits

companies    “to   operate      with    a    hopeful     outlook,”    because

corporate officers “are not required to take a gloomy, fearful

or defeatist view of the future.” Rombach, 355 F.3d at 174.

But   statements       are    not   puffery       when    they     constitute

“misrepresentations of existing facts” that were made even

though the speaker “knew that the contrary was true.” Novak

v. Kasaks, 216 F.3d 300, 315 (2d Cir. 2000) (rejecting a

puffery   argument      where    “the       defendants    stated     that   the

inventory situation was ‘in good shape’ or ‘under control’

while they allegedly knew that the contrary was true”); see

also In re Bank of Am. Corp. Sec., Derivative & ERISA Litig.,

757 F. Supp. 2d 260, 310 (S.D.N.Y. 2010) (“[T]here is a

difference    between        enthusiastic      statements     amounting     to

general     puffery    and     opinion-based       statements      that     are

anchored in ‘misrepresentations of existing facts.’” (quoting

Novak, 216 F.3d at 315)).

  2. Scienter

      With respect to the second element of a claim brought

under Section 10(b) and Rule 10b-5, scienter is “a mental

state embracing intent to deceive, manipulate, or defraud.”

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

319 (2007). Under Rule 9(b) and the PSLRA, a plaintiff must


                                       32
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 33 of 64



“state with particularity the facts giving rise to a strong

inference that the defendant acted with the required state of

mind.” Rombach, 355 F.3d at 176 (alteration omitted). A

complaint will survive a motion to dismiss only if “the

inference of scienter [is] cogent and at least as compelling

as any opposing inference one could draw from the facts

alleged.” Slayton, 604 F.3d at 766. When assessing whether a

strong inference exists, “the allegations are not to be

reviewed independently or in isolation, but the facts alleged

must be ‘taken collectively.’” Id. (quoting Tellabs, 551 U.S.

at 323).

     Oklahoma Police can satisfy this scienter requirement by

alleging facts that either “(1) show[] that the defendants

had both motive and opportunity to commit the fraud or (2)

constitut[e]       strong   circumstantial   evidence   of   conscious

misbehavior or recklessness.” ATSI Commc’ns, 493 F.3d at 99.

“The opportunity to commit fraud is generally assumed where

the defendant is a corporation or corporate officer.” Dodona

I, LLC v. Goldman, Sachs & Co., 847 F. Supp. 2d 624, 638

(S.D.N.Y. 2012). Motive, however, requires Oklahoma Police to

allege     facts    showing   “concrete   benefits   that    could   be

realized by one or more of the false statements and wrongful

nondisclosures alleged.” Kalnit v. Eichler, 264 F.3d 131, 139


                                   33
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 34 of 64



(2d Cir. 2001). Merely alleging “goals that are possessed by

virtually all corporate insiders, such as the desire to . .

. sustain the appearance of corporate profitability . . . or

the desire to maintain a high stock price in order to increase

executive compensation” will not suffice. See S. Cherry St.,

LLC v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009).

       If   a   complaint     pleads       recklessness        or     conscious

misbehavior rather than opportunity and motive, “the strength

of the circumstantial allegations must be correspondingly

greater.” Kalnit, 264 F.3d at 142. To sufficiently plead

recklessness, the complaint must allege conduct which is

“highly     unreasonable      and     which     represents      an      extreme

departure from the standards of ordinary care to the extent

that the danger was either known to the defendant or so

obvious that the defendant must have been aware of it.” Id.

In this regard, “a complaint sufficiently pleads scienter

where it alleges defendants had knowledge of facts or access

to    information       contradicting      their     public     statements.”

Sharette v. Credit Suisse Int’l, 127 F. Supp. 3d 60, 80

(S.D.N.Y. 2015).

     3. Loss Causation

       Finally,     a    plaintiff    is      required    to        prove   both

transaction     causation,     also    known    as   reliance,        and   loss


                                      34
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 35 of 64



causation. Lentell v. Merrill Lynch & Co., 396 F.3d 161, 172

(2d Cir. 2005); see also 15 U.S.C. § 78u–4(b)(4). Transaction

causation,    which    is   not   disputed    here,   only    requires

allegations that “but for the claimed misrepresentations or

omissions, the plaintiff would not have entered into the

detrimental securities transaction.” ATSI Commc’ns, 493 F.3d

at 106 (quoting Lentell, 396 F.3d at 172). Loss causation,

which is in dispute, is the proximate causal link between the

alleged misconduct and the plaintiff’s economic harm. See

Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 346 (2005);

Lentell, 396 F.3d at 172. To that end, the plaintiff’s

complaint must plead that the loss was foreseeable and caused

by the materialization of the risk concealed by the fraudulent

statement.

                            III. DISCUSSION

     The Court addresses each of Defendants’ arguments in

turn, starting with whether the alleged misstatements and

omissions    are      material    and   pleaded   with       sufficient

particularity, as well as whether they are protected by the

PSLRA’s safe harbor; the Court finds that while certain of

the challenged statements are not actionable, certain others

have been adequately pled. The Court then addresses the issues

of scienter and loss causation, and holds that Oklahoma Police


                                   35
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 36 of 64



has sufficiently alleged both. Lastly, the Court addresses

the sufficiency of Oklahoma Police’s claim arising under

Section 20(a) of the Exchange Act.

A.      ALLEGED MISSTATEMENTS AND OMISSIONS

        As    described       above,    Oklahoma      Police   is    challenging

statements made between March 7, 2017 and August 8, 2017. The

Court        holds    that     some     are   non-actionable,          but   will

nevertheless grant the Motion only in part because Oklahoma

Police has stated a claim based on other statements made by

Defendants. The Court discusses the challenged statements

below, first explaining why four sets of statements are non-

actionable         before     turning    to     the    remaining      actionable

statements.

        1. Non-Actionable Statements

        Turning first to the non-actionable statements, the

Court    is       persuaded    by   Defendants’       argument      that   certain

statements made in the 2016 10-K and 2017 10-Qs are not

actionable. In addition, the Court finds that a majority of

the statements made in the May 2, 2017 press release and

conference call, the March 7, 2017 press release, and the

August       8,    2017   conference     call    constitute      puffery,     are

protected by the PSLRA safe harbor, or are otherwise non-

actionable.


                                         36
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 37 of 64



       First, the 2016 10-K contained a section titled “Risk

Disclosures,” which was incorporated into the 2017 10-Qs and

described Teligent’s obligations to “comply with cGMPs” and

submit to “periodic inspection by the FDA.” (SAC ¶ 108.) While

Oklahoma Police alleges that these reports are misleading

because Teligent was not, in fact, complying with cGMP, the

Court finds that the statements are merely statements of fact.

Teligent was not commenting on its compliance or lack of

compliance, but rather disclosing the risks it (and any other

drug company) faced in the event of non-compliance. While it

would have been “deceit[ful]” to warn that it was merely

“possible for the unfavorable events to happen when they have

already occurred,” the language in the 2016 10-K and 2017 10-

Qs is factually accurate. In re Prudential Sec. Inc. P’ships

Litig., 930 F. Supp. at 72. The September 2016 483 Letter did

not affect Teligent’s obligations. Because the statements

were   true   representations   of    the   requirements   placed   on

Teligent, the Court finds these risk disclosure statements

not misleading and thus not actionable.

       The statements made in the May 2, 2017 press release and

conference call are also non-actionable. Grenfell-Gardner’s

statement     that   Teligent    was    committed     to   its      FDA

responsibilities was not a misrepresentation of existing


                                 37
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 38 of 64



facts, but rather an assertion as vague and non-specific as

it was optimistic. See In re Gen. Elec. Co. Sec. Litig., 857

F. Supp. 2d at 384. As such, it constitutes puffery, and is

non-actionable, as are Defendants’ statements regarding their

cooperation with the FDA. See In re EDAP TMS S.A. Sec. Litig.,

No. 14 Civ. 6069, 2015 WL 5326166, at *9–10 (S.D.N.Y. Sept.

14, 2015) (statements indicating “that the [FDA approval]

process was ‘on track’ and making continued ‘progress,’” or

“declar[ing        defendants’]    belief    that       they     were   ‘moving

through      the    approval      process    in     a        timely   manner,’”

“constitute inactionable puffery”). To be sure, there is a

difference between puffery and “opinion-based statements that

are anchored in ‘misrepresentations of existing facts.’” In

re Bank of Am. Corp. Sec., Derivative & ERISA Litig., 757 F.

Supp. 2d at 310 (quoting Novak, 216 F.3d at 315). Here, any

daylight     between     Grenfell-Gardner’s         statement         and   what

eventually transpired does not amount to a misrepresentation

of   fact,    but    rather    optimism     that,       in    retrospect,    was

misguided. See In re Aratana Therapeutics Inc. Sec. Litig.,

315 F. Supp. 3d 737, 757 (S.D.N.Y. 2018) (assertions of a

company’s “remarkable progress” in “advancing [its] expanding

pipeline     toward     commercialization”        constituted         puffery).

Similarly, Grenfell-Gardner’s projection that Teligent would


                                     38
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 39 of 64



be “ready to produce injectable products by the end of [2017]”

is non-actionable. (SAC ¶ 115.) Oklahoma Police argues that

the statement was false because Teligent was not, in fact, on

track to meet its timeline to produce injectable products,

because the facility was already experiencing significant

delays.   But       Oklahoma   Police    cannot   demonstrate    actual

knowledge that the facility would not be ready. The fact that

Teligent had received the September 2016 483 Letter does not

change this conclusion, as a review of the issues described

therein suggests the violations were correctable, at least

with sufficient dedicated resources and time. See In re

Discovery Labs. Sec. Litig., No. 06-1820, 2007 WL 789432, at

*4 (E.D. Pa. Mar. 15, 2007) (holding that a 483 letter that

observed violations such as “failure properly to control

conditions, failure to investigate variations from those

controls, and failure to keep proper documentation” raised

issues that, while potentially “expensive or time-consuming

to remedy, [were] eminently correctable”). Because Oklahoma

Police does not allege with particularity that Grenfell-

Gardner had actual knowledge that the facility could not be

ready on time, this statement is non-actionable.

      Similarly, the Court also finds that Oklahoma Police has

not   stated    a   claim   with   respect   to   statements    made   in


                                    39
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 40 of 64



Teligent’s March 7, 2017 press release. The March 7, 2017

press      release   quotes    Grenfell-Gardner     as   stating     that

Teligent was continuing to grow its business and was “well

underway” with the expansion of its Buena facility, and stated

his belief that Teligent was “well-positioned to increase

revenue up to $85 to $100 million in 2017.” (SAC ¶ 93.) Such

statements are either classic puffery or protected by the

safe harbor for the reasons described above.

        While it is a closer call, the Court finds that Oklahoma

Police has not stated a claim with respect to statements made

in the conference call following the August 8, 2017 press

release. On this call, Grenfell-Gardner disclosed that three

of Teligent’s API suppliers had received 483 observations,

which had caused delays in the FDA’s approval of several

pending ANDAs.5 Theoretically, this statement could be seen

to imply that Teligent, unlike certain of its suppliers and

certain other manufacturers, had no comparable regulatory

challenges. Indeed, that is Oklahoma Police’s position. But


5 Other statements made during the August 8, 2017 conference call are non-
actionable opinion statements, such as Grenfell-Gardner’s statement that
he “believe[d] that there are approximately 10 potential approvals that
[Teligent] could anticipate before the end of the year.” (SAC ¶ 129.)
Such statements are non-actionable if “the plaintiff fails to prove that
it was made with actual knowledge that it was false or misleading.” In re
Aratana Therapeutics Inc. Sec. Litig., 315 F. Supp. 3d at 758. While
Oklahoma Police alleges that Defendants had “no basis” (SAC ¶ 131) to
believe that, they do not allege actual knowledge with particularity,
even considering the September 2016 483 Letter. In re Discovery Labs.
Sec. Litig., 2007 WL 789432, at *4.
                                    40
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 41 of 64



it is too far of a stretch to hold that these statements

contained material omissions. The Court does not consider

Grenfell-Gardner’s       statement    that     certain    of    Teligent’s

suppliers had received “483 observations” to be materially

misleading. While he noted the impact of the suppliers’

regulatory inspections on Teligent’s operations, he did not

compare   the    relative    strength     of    Teligent’s      regulatory

compliance with that of the suppliers.

      2. Actionable Statements

      In contrast, the Court finds that Oklahoma Police has

stated a claim with respect to portions of the 2016 10-K, the

March 7, 2017 conference call, and the statements made at the

March 13, 2017 Roth Capital Conference, the May 3, 2017

Deutsche Bank Health Care Conference, and the May 16, 2017

Bank of America Merrill Lynch Healthcare Conference.

      In its 2016 10-K and 2017 10-Qs, Teligent noted that

deviations from cGMPs or other requirements may result in FDA

enforcement actions such as “warning letters.” The Court

finds that Oklahoma Police has adequately alleged that the

specific mention of the possibility of receiving a warning

letter, while omitting any reference to the September 2016

483    Letter,     was      materially       misleading        under   the

circumstances.


                                     41
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 42 of 64



        Warning letters from the FDA are generally public and

convey        the    FDA’s     “find[ing]      that   a    manufacturer      has

significantly violated FDA regulations”6; as such, they differ

in key respects from 483 Letters.7 See Plumbers & Pipefitters

Local Union 719 Pension Fund v. Zimmer Holdings, Inc., 679

F.3d 952, 955 (7th Cir. 2012) (“In industry jargon, a ‘483’

is an observation by an inspector, providing information

about        significant     objectionable      conditions       (not   serious

enough to merit a warning or any formal action by the agency)

. . . .”). Nevertheless, this Court recently noted in a

different case that while a 483 letter “is technically not

the same” as a warning letter, when viewed “under the totality

of the circumstances,” it might be akin to a warning letter

if     its    contents     were   “serious     enough     that   a   reasonable

investor would consider it a substantially equivalent FDA

warning.” Schaeffer v. Nabriva Therapeutics PLC, No. 19 Civ.

4183, 2020 U.S. Dist. LEXIS 78035, at *34-35 (S.D.N.Y. Apr.

28, 2020).

        Here,       although    the   number    of    observations      in   the

September 2016 483 Letter is relatively small (five, half the


6      FDA,      About      Warning     and      Close-Out      Letters,
https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
investigations/warning-letters/about-warning-and-close-out-letters.
7 The Court takes judicial notice of the fact that a search of the FDA’s

database of warning letters reveals only one directed at Teligent, dated
November 26, 2019. See Fed. R. Evid. 201.
                                        42
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 43 of 64



number of observations in Schaeffer), the seriousness of

those    observations     counsels    in    favor   of   holding   that   a

reasonable investor could consider the letter akin to a

warning letter. Indeed, the FDA told Teligent in its February

21, 2017 Letter -- less than a month before Teligent filed

the 2016 10-K -- that it had “concerns about the validity and

integrity of the studies conducted at [the Company’s] study

site.” (SAC ¶ 56.) Based on the allegations in the SAC, and

considering the totality of the circumstances, the Court

finds that the 2016 10-K could plausibly have misled a

reasonable     investor     as   to       the   status    of   Teligent’s

interactions with the FDA at that point.

        For substantially the same reasons, the Court finds that

Oklahoma Police has stated a claim with respect to statements

made during the conference call that followed the March 7,

2017 press release. On this call, Grenfell-Gardner contrasted

Teligent with other “major facilities that supply the market”

and that “continue to have ongoing regulatory challenges,”

such as “warning letters.” (SAC ¶ 101.) As noted above,

although warning letters differ in key respects from 483

letters, the Court finds that Grenfell-Gardner’s comparison

of Teligent to manufacturers who had received warning letters




                                     43
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 44 of 64



(or, more generally, had “ongoing regulatory challenges”)

could plausibly have misled a reasonable investor.8

        The 2016 10-K separately disclosed that Teligent had a

“cGMP-compliant facility that is equipped for manufacturing

topical,      semi-solid    and   liquid   products.”    (SAC   ¶    110.)

Oklahoma Police alleges that this statement is misleading

because Teligent’s facility was not, in fact, cGMP-compliant,

as demonstrated by the observations of the 483 Letters and CW

1. To be sure, the issuance of a 483 Letter is not a definitive

finding by the FDA that a facility is non-cGMP-compliant.

City of Pontiac Gen. Emps.’ Ret. Sys. v. Stryker Corp., 865

F. Supp. 2d 811, 825 (W.D. Mich. 2012). In fact, as discussed

above, it is not even necessarily akin to a warning letter.

Instead, as the Eighth Circuit has held, “[t]he issuance of

a Form 483 represents a risk that the FDA may take corrective

action against a company.” Pub. Pension Fund Grp. v. KV Pharm.

Co., 679 F.3d 972, 982-83 (8th Cir. 2012) (emphasis added).




8The March 7, 2017 conference call also contained various other statements
regarding Teligent’s growth, its pipeline, its “ability to navigate drugs
through the approval process at FDA in a timely manner,” and its timeline
for producing injectable products. (SAC ¶ 95.) For the reasons discussed
above with respect to May 2, 2017 press release and conference call, the
Court finds these to be puffery or otherwise non-actionable. See In re
Discovery Labs. Sec. Litig., 2007 WL 789432, at *4; In re Aratana
Therapeutics Inc. Sec. Litig., 315 F. Supp. 3d at 758.
                                    44
    Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 45 of 64



Defendants point out that the FDA did not take such action.9

(Motion at 2.)

        Nevertheless, based on the type of observations in the

September 2016 483 Letter, the Court is persuaded that the

claim that the facility was cGMP compliant was misleading.

Oklahoma      Police    has   sufficiently      alleged   that   the   five

observations in the September 2016 483 Letter “implicate[d]

the GMP, GLP, and other pertinent regulations.” (SAC ¶ 52.)

For example, Oklahoma Police points out that the “Lab Controls

and Production and Process Controls sections of the GMP, GLP,

and other regulations[] prohibit Teligent’s failure to store

reserve samples and have SOPs for such storage” (i.e., the

first observation and the EIR comments), while “the Lab

Controls and Production and Process Controls sections of the

GMP prohibit Teligent’s use of unrepresentative samples in

its studies” (i.e., the third and fourth observations). (SAC

¶ 52.)

        While   the    September   2016   483    Letter   contained    five

observations, which may seem like a small number in absolute


9Oklahoma Police also relies on CW 1’s observations to show noncompliance,
but does not allege with particularity that CW 1’s observations may
substitute for a finding by the FDA that the facility was non-compliant,
or that Defendants were aware of CW 1’s observations. CW 1, while under
pressure to close investigations early and take other actions with which
she or he felt uncomfortable, may not have expressed those feelings to
Grenfell-Gardner or any other employee; Oklahoma Police does not allege
otherwise beyond stating that CW 1 recalled that at some point (possibly
January 2018) he or she requested and was denied additional resources.
                                    45
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 46 of 64



terms,     Oklahoma     Police    has    sufficiently       pled    with

particularity    that   the    letter   and    subsequent   EIR    raised

concerns   regarding     the   facility’s     compliance    with   cGMP.

Indeed, following the EIR, the FDA indicated in the February

21, 2017 Letter that it had “concerns about the validity and

integrity of the studies conducted at your study cite.”10 (SAC

¶ 56.) As the Court noted in Schaeffer, “failing to disclose

a recent Form 483 that lists numerous cGMP violations could

render misleading a company’s statements that it is presently

substantially      in    compliance     with     cGMP    regulations.”

Schaeffer, 2020 U.S. Dist. LEXIS 78035, at *33. Accordingly,

because Oklahoma Police has pled that the September 2016 483

Letter raised concerns about the facility’s compliance with

cGMP, it has pled with particularity that the claim that the

facility was cGMP compliant was misleading.

      The Court also holds that Oklahoma Police has stated a

claim with respect to Grenfell-Gardner’s statements at three

separate healthcare conferences. At the March 13, 2017 Roth

Capital Conference, Grenfell-Gardner stated that Teligent had

a “very successful track record with the FDA” and that in the


10Defendants point out that the February 21, 2017 Letter demonstrates the
FDA’s view that “[Teligent’s] proposed corrective and preventative
actions appear adequate.” (Reply at 3.) But even the portion quoted by
Defendants contains a caveat -- the corrective actions would be adequate
“if they are implemented and executed properly.” (Id. (emphasis added).)
The quoted language therefore does not alter the Court’s conclusion.
                                   46
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 47 of 64



“last three audits over the past five years, there have been

no 483 observations at [the Buena] site.” (SAC ¶¶ 103, 107.)

Similarly, at the May 3, 2017 Deutsche Bank Health Care

Conference, Grenfell-Gardner stated that the Buena site “had

a very solid track record with [the] FDA -- the audits

conducted over the last five years, there’ve been no 483

observations related to that site.” (SAC ¶ 118.) And again at

the May 16, 2017 Bank of America Merrill Lynch Healthcare

Conference, Grenfell-Gardner stated that Buena had had “[n]o

483 observations in the last three inspection cycles.” (SAC

¶ 120.)11

       The Court finds that these statements contain “omissions

of material fact.” ATSI Commc’ns, 493 F.3d at 105. To a

“reasonable investor,” there was a “substantial likelihood

that   the   disclosure    of   the   omitted   fact”   --   here,   the

existence of the September 2016 483 Letter -- “would have

been viewed . . . as having significantly altered the ‘total

mix’ of information made available.” Basic Inc., 485 U.S. at



11 As an initial matter, Oklahoma Police notes that Defendants’ Motion
failed to address the SAC’s numerous allegations that Grenfell-Gardner
made false and misleading statements that Teligent had “no 483
observations,” and argues that Defendants have “thereby conceded that
these statements are false and misleading.” (Opposition at 1-2.)
Defendants do not specifically respond to this point, although, as
discussed below, they do counter Oklahoma Police’s arguments more
generally in the Reply. Nevertheless, the Court need not decide whether
Defendants have conceded the issue because even considering the arguments
in Defendants’ Reply, the Court would deny the Motion.
                                   47
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 48 of 64



231-32 (quoting TSC Indus., Inc., 426 U.S. at 449). As the

Second Circuit has noted, “a complaint may not properly be

dismissed . . . on the ground that the alleged misstatements

or omissions are not material unless they are so obviously

unimportant to a reasonable investor that reasonable minds

could not differ on the question of their importance.” Ganino,

228 F.3d at 162. The existence of the September 483 Letter is

not so “obviously unimportant” that reasonable minds could

not differ on the question of its importance.

     Defendants’       primary    response   to     Oklahoma   Police’s

allegations is that they were under no legal “obligat[ion] to

disclose   the   483    letters   or    otherwise   comment    on   their

interactions with the FDA.” (Motion at 1.) In other words,

Defendants’ position is that they were under no general legal

obligation to disclose the 483 letters. The law does not

provide strong support for that position.

     The Court recently had occasion to consider the same

argument in Schaeffer, and as the Court noted there, the case

law is not well developed on the materiality of 483 letters,

particularly within the Second Circuit. For example, one

district court has held that a 483 letter was per se material

because it contained “facts bearing on possible delays in FDA

approval,” Yanek v. Staar Surgical Co., 388 F. Supp. 2d 1110,


                                   48
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 49 of 64



1129-30 (C.D. Cal. 2005), while another has held that a 483

letter was per se immaterial because, as discussed above,

such letters are “not the final word on whether . . . [a]

facility was in compliance with FDA regulations.” City of

Pontiac Gen. Emps.’ Ret. Sys., 865 F. Supp. 2d at 825.

     Among the Courts of Appeal, only the Eighth Circuit has

provided clear guidance, holding that “the issuance of Form

483s may render a defendant’s statement about its compliance

with FDA regulations or cGMP false, or at least misleading .

. . depending on a number of factors, including the number,

severity,   and   pervasiveness    of   objectionable    conditions

noted, as well as whether a company has failed to address or

correct the deficiencies noted by the FDA.” KV Pharm. Co.,

679 F.3d at 982-83. As the Court noted in Schaeffer, “[t]he

large number of decisions denying motions to dismiss Section

10(b) claims involving Forms 483 bolsters the conclusion that

Forms 483 may be material depending on the circumstances

alleged.” Schaeffer, 2020 U.S. Dist. LEXIS 78035, at *25

(collecting cases). The Court held that a failure to disclose

a 483 letter was “actionable only if disclosure was necessary

to render the statements” at issue not misleading. Id. at

*27. For example, and as discussed above with respect to the

2016 10-K, “failing to disclose a recent Form 483 that lists


                                  49
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 50 of 64



numerous potential cGMP violations could render misleading a

company’s statements that it is presently substantially in

compliance with cGMP regulations.” Schaeffer, 2020 U.S. Dist.

LEXIS 78035, at *33.12

      In   arguing    that   they     were   under   no     general   legal

obligation    to     disclose   the    September     2016    483   Letter,

Defendants rely on Acito v. IMCERA Grp., 47 F.3d 47, 53 (2d

Cir. 1995), which held that the failure to disclose certain

deficiencies noted in two FDA inspections was not material.

Defendants cite to Acito for the more general proposition

that they were not obligated to disclose the negative results

of an FDA inspection. See also, e.g., In re Sanofi Sec.

Litig., 87 F. Supp. 3d 510, 542 (S.D.N.Y. 2015) (collecting

cases in which interim FDA feedback other than 483 letters

considered not material).

      The Court finds that Acito is distinguishable. There,

the plant at issue was one of thirty of the defendant’s

business locations and produced one percent of its products,

the FDA took no materially adverse action, and the number of

deficiencies was reduced in the second of the two inspections,

suggesting improvement. In contrast, the allegations of the



12The Court denied the motion to dismiss on the ground that plaintiffs
had failed to plead scienter. Schaeffer, 2020 U.S. Dist. LEXIS 78035, at
*44-45.
                                      50
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 51 of 64



SAC center on Teligent’s one manufacturing facility.13 Cf.

Acito, 47 F.3d at 52-53 (noting the burden that would be

presented      by   requiring      the   public     dissemination        of   “the

results       of    every    inspection       of     every    plant”).        Most

importantly,        in   Acito,    the   defendants        made    no   statement

denying the existence of any FDA communications regarding

deficiencies at the facility.

       Indeed, that distinction makes all the difference here.

Even    if,    taking       into    account    the    seriousness        of    the

observations contained in the September 2016 483 Letter, the

Company   was       under    no    general    affirmative         obligation    to

disclose the letter, the statements at the three health care

conferences contained material omissions. While Defendants

may not have had an affirmative obligation “to disclose all

material,      nonpublic      information”         about    the    various     FDA

inspections and 483 letter observations it received, once

Grenfell-Gardner “cho[se] to speak” regarding the Company’s

lack of 483 letters, he had a “duty to be both accurate and

complete,” and he was not. Plumbers’ Union Local No. 12

Pension Fund, 753 F. Supp. 2d at 180 (quoting Caiola, 295

F.3d at 331). Defendants recognize that an omission is also



13 Although the October 2017 483 Letter issued after the challenged
statements, the Court notes that the number of observations increased
slightly from five to six.
                                         51
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 52 of 64



actionable       where    it    was   “so    integral    to    an    affirmative

statement that it rendered a statement misleading by its

absence.” (Motion at 1.) Grenfell-Gardner told audiences at

three separate health care conferences that Teligent had

received no 483 Letters. The fact that Teligent had in fact

received     such        letters      renders    those        statements      both

manifestly false and misleading.

     Next, in their Reply, Defendants argue that Oklahoma

Police     has    taken        Grenfell-Gardner’s       statements      out    of

context, and that he was referring to the FDA’s lack of 483

letter observations specifically during the Company’s last

three cGMP audit inspections; in contrast, the September 2016

483 Letter was issued in connection with the BIMO program.

Defendants argue that BIMO inspections are drug-specific and

more narrowly focused than cGMP inspections, which the FDA

conducts     regularly,         approximately     every        two   years.    In

particular, the September 2016 483 Letter referred to two

specific studies for one drug, Acylcovir. Defendants note

that when the FDA conducted its cGMP audit in October 2017,

it referred to its previous inspection in January 2016, at

which no deficiencies were observed. Since the FDA issued the

September 2016 483 Letter in the interim, Defendants argue




                                        52
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 53 of 64



that the distinction between cGMP audits and other kinds of

inspections is clear and recognized by the FDA.14

        Furthermore,     Defendants     point     out   that    the   Amended

Complaint acknowledged the distinction between the two types

of inspections and alleged that Grenfell-Gardner was “hair-

splitting” by speaking only about cGMP inspections and not

disclosing FDA observations from other types of inspections.

Defendants       suggest     that   Oklahoma       Police      omitted     the

distinction in the SAC to bolster its claim of falsity.

        It is true, as Defendants argue, that some of Grenfell-

Gardner’s statements may be read in a way that would ignore

completely the September 2016 inspection. In particular, at

the Roth Capital Conference, he referred to the absence of

483 letter observations at the “last three audits over the

past five years,” with three audits in a period of five years,

suggesting a cadence more aligned with cGMP audits as opposed

to other kinds of inspections. (SAC ¶ 103.)

        Grenfell-Garner’s statement at the Deutsche Bank Health

Care     Conference     lacked   even      this   oblique      reference   to

frequency; he referred only generally to the lack of 483

letter observations in “the audits conducted over the last

five years.” (SAC ¶ 118.) Similarly, at the Bank of America


14   The October 2017 483 Letter resulted from this audit. (SAC ¶ 59.)
                                      53
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 54 of 64



Merrill      Lynch     Healthcare         Conference,           Grenfell-Gardner

referred to the lack of 483 observations “in the last three

inspection cycles.” (SAC ¶ 120.) Only in the accompanying

PowerPoint presentation was it clear that Grenfell-Gardner

was referring to the lack of 483 letter observations “in the

last three cGMP inspections” and that the “last audit [was]

in January 2016.” (SAC ¶ 124.)

        Nevertheless, for four reasons, the Court finds that

Grenfell-Gardner’s references to cGMP audits as opposed to

other     kinds   of    inspections       do       not    change      the   Court’s

conclusion that Oklahoma Police has sufficiently alleged a

material omission. First, it is unclear at this stage of the

litigation     how     much    weight     should         be    ascribed     to   the

PowerPoint versus the oral presentation; whether or not the

additional information in the PowerPoint could cure the oral

statement is a question better reserved for the evidentiary

record on summary judgment. Second, the SAC does not describe

any     similar      PowerPoint      at      the     other      two    healthcare

conferences.      Third,      even   if      there       had   been    a    similar

PowerPoint presentation at the other conferences, the overall

message could still have misled investors, given the presence

of observations in the September 2016 483 Letter that related

to    cGMP   compliance.      Fourth,     and      finally,      the    PowerPoint


                                        54
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 55 of 64



stated that the facility was cGMP compliant, when -- as

discussed above -- its compliance was at least in doubt. In

short, understanding Grenfell-Gardner’s statements to omit

reference     to   the    September    2016        inspection     does   not

necessarily    render    his   statements     more     accurate    and   not

materially misleading.

     In addition to arguing that the Oklahoma Police is taking

Grenfell-Gardner’s       statements    out    of    context,    Defendants

argue that the audiences at health care conferences are

“sophisticated” and “would have recognized this distinction”

between the different kinds of inspections. (Reply at 2.)

Given that -- as Defendants candidly acknowledge -- the FDA

uses Form 483 letters “to report all types of inspectional

observations,” Grenfell-Gardner’s statements were materially

misleading, even if they were specific to a certain type of

monitoring program and not cGMP audits. (Reply at 2 (emphasis

added).) If Form 483 letters are used to report all types of

inspectional observations, then it is wrong to claim there

has been no such letter when the letter resulted from a BIMO

inspection and equally wrong when the letter resulted from a

cGMP audit (or any other kind of inspection), particularly

when the BIMO inspection yielded observations that pertained

to cGMP compliance. In the end, discovery may bolster Oklahoma


                                  55
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 56 of 64



Police’s claims on this front, or, indeed, it may not. But

looking at the face of the SAC, as it must, the Court finds

that Oklahoma Police has stated a claim for relief under the

heightened pleading standards of Rule 9(b) and the PSLRA.

        Finally, the Court addresses Defendants’ claim that

Oklahoma       Police     has    “shift[ed]         focus   from      the   core

allegations of the SAC” by arguing that the SAC states a claim

based on Grenfell-Gardner’s statements that Teligent had

received no 483 letter observations. (Reply at 1-2.) The Court

finds this point questionable at best. The SAC -- and in fact,

even    the    Amended     Complaint       --    repeatedly    alleges      that

Teligent concealed the 483 Letters. Indeed, the SAC relies on

this     concealment      as     a    core      allegation,    despite      what

Defendants argue. Even if Defendants were right, the law does

not require an allegation to be “core” to state a sufficient

claim    for    relief.    Oklahoma        Police    has    alleged    material

omissions with particularity and that is enough to satisfy

the Court’s inquiry and the applicable standard.

B.      SCIENTER

        To establish scienter, Oklahoma Police must plead facts

giving rise to a “strong inference” that Grenfell-Gardner

acted with an intent to defraud. A strong inference “may be

established      either    (a)       by   alleging    facts    to   show    that


                                          56
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 57 of 64



defendants had both motive and opportunity to commit fraud,

or   (b)    by   alleging     facts    that   constitute     strong

circumstantial    evidence      of    conscious    misbehavior     or

recklessness.” IKB Int’l S.A. v. Bank of Am. Corp., 584 F.

App’x 26, 27-28 (2d Cir. 2014). To be considered “strong,”

the inference must be “at least as compelling as any opposing

inference of nonfraudulent intent.” Tellabs, Inc., 551 U.S.

at 314.

     Defendants argue that the SAC fails to allege scienter

because Oklahoma Police “relies exclusively on Grenfell-

Gardner’s position as CEO to establish knowledge of the

alleged    regulatory   and   other   problems.”   (Motion   at   3.)

Defendants cite to cases indicating that “accusations founded

on nothing more than a defendant’s corporate position are

entitled to no weight.” (October 25 Letter at 3 (quoting In

re SuperCom Inc. Sec. Litig., No. 15 Civ. 9650, 2018 WL

4926442, at *30-31 (S.D.N.Y. Oct. 10, 2018)).) Defendants

further argue that CW 1’s allegations are insufficient to

establish scienter, as they do not demonstrate that any

Defendant’s public statements were false or misleading, nor

does the SAC allege that CW 1’s concerns were discussed with

or communicated to Grenfell-Gardner. (October 25 Letter at 3;

Motion at 3.) Finally, Defendants argue that to the extent


                                 57
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 58 of 64



Grenfell-Gardner     was    aware    of     FDA    communications,      those

communications either did not undermine any statement by

Defendants,     or   else     were        issued     after   the   alleged

misstatements and so cannot demonstrate scienter. (Reply at

3.)

      The Court finds that Oklahoma Police has met its burden

with respect to alleging scienter. Defendants’ argument that

the SAC “relies exclusively on Grenfell-Gardner’s position as

CEO to establish knowledge” is incorrect. (Motion at 3.) To

the contrary, the SAC alleges that Grenfell-Gardner knew of

all three of the 483 Letters.15 With respect to the September

2016 483 Letter, the SAC alleges that the FDA addressed its

subsequent February 21, 2017 Letter to Grenfell-Gardner, in

which it warned that the observations in its September 2016

483   Letter   “raise[d]     concerns        about    the    validity    and

integrity of the studies conducted at [Teligent’s] study

site.” (SAC ¶ 56.) And with respect to the October 2017 483

Letter, the subsequent EIR stated that the FDA inspector

personally met with Grenfell-Gardner during the inspection.

(SAC ¶ 73.) More generally, the SAC alleges that Grenfell-

Gardner’s direct reports participated in other inspections,



15While the May 2019 483 Letter was received after the Class Period, the
Court notes that the SAC alleges that this letter was addressed to
Grenfell-Gardner. (SAC ¶ 74.)
                                     58
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 59 of 64



and that both of the EIRs directed that correspondence should

be addressed to Grenfell-Gardner. (SAC ¶¶ 148, 73.)

      These factual allegations are sufficient. By asserting

that FDA correspondence was addressed to Grenfell-Gardner,

the SAC states with sufficient particularity the facts giving

rise to a strong inference that Grenfell-Gardner knew of all

three 483 letters. Indeed, where correspondence is addressed

to a specific person, the inference that that person received

the   correspondence        is    strong.      E.g.,    Yesh   Music,    LLC   v.

Amazon.com, Inc., 249 F. Supp. 3d 645, 653 (E.D.N.Y. 2017)

(describing the mailbox rule). Thus, while the SAC also

alleges more generally that Grenfell-Gardner was the CEO of

a   small   company,    and       so   would    have    been    aware    of    the

regulatory failures, such allegations are not necessary to

sustain     the   Court’s     finding.       Because    the    SAC    adequately

alleges that Grenfell-Gardner knew of all three 483 Letters

and made public statements denying that they existed, the SAC

thereby     alleges    that       he   “knew    facts    or    had    access    to

information suggesting that [his] public statements were not

accurate.” ECA, Local 134 IBEW Joint Pension Trust of Chicago

v. JP Morgan Chase Co., 553 F.3d 187, 199 (2d Cir. 2009).

Such pleading is enough to raise a strong inference of

scienter     under    the        circumstantial        evidence      prong.    See


                                        59
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 60 of 64



Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital

Inc., 531 F.3d 190, 194 (2d Cir. 2008). And while the Court

must consider competing inferences that may be drawn from

Defendants’ conduct, in accordance with the Supreme Court’s

decision      in    Tellabs,     Inc.,   here,     it   finds    no   competing

alternative inference that may be drawn from Defendants’

conduct as strong as the inference of what would, at best, be

characterized as recklessness.

C.     LOSS CAUSATION

       The Court turns next to loss causation. The parties

dispute whether the SAC has demonstrated a causal link between

Defendants’ alleged misconduct and Oklahoma Police’s economic

harm. See Lentell, 396 F.3d at 172. Defendants argue that the

purported corrective disclosures in November 2017 did not

cure    any     prior     misstatement        or   reveal       any   concealed

information that Teligent had a duty to disclose, and also

point out that Defendants have still not disclosed any of the

483 Letters, and so the SAC fails to allege loss causation to

the    extent      it   claims   Teligent     omitted    the     existence   or

contents of the 483 Letters. Oklahoma Police responds that

the November 2017 corrective disclosures made clear that

Teligent did not have the resources to properly respond to

the    FDA’s       observations,     contrary      to    Teligent’s      public


                                         60
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 61 of 64



statements. Oklahoma Police further notes that if Defendants

could defeat loss causation by simply never disclosing the

483 Letters, they would be able to “impermissibly inoculate

themselves” from misstatements. (Opposition at 3.)

        The Court finds that the SAC sufficiently pleads that

the loss Oklahoma Police claims was foreseeable and caused by

the materialization of the concealed risk. The chain of

alleged causation here is clear: the 483 Letters contained

observations related to Teligent’s failure to comply with FDA

regulations; the November 6, 2017 corrective disclosure --

issued the same exact day that Teligent responded to the

October 2017 483 Letter -- told of “pipeline and manufacturing

problems” that “were the precise and foreseeable consequences

of Teligent’s regulatory compliance failures” (SAC ¶¶ 139,

163),    and   the   next   day,   Teligent’s    stock   price   dropped

precipitously. (See also Opposition at 1 (arguing that by

“concealing [the September 2016] 483 Letter, Grenfell-Gardner

also    concealed    deep-seated    regulatory    failures   described

therein”).) Furthermore, Oklahoma Police plausibly alleges

that the “timing and magnitude of [the] precipitous decline

in Teligent’s stock price . . . negates any inference that

the loss suffered by investors was caused by changed market

conditions, macroeconomic or industry factors, or other facts


                                    61
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 62 of 64



unrelated to Defendants’ fraudulent conduct.” (SAC ¶ 165.)

Oklahoma Police is not required to meet a heightened pleading

standard for loss causation; it must provide Defendants only

“some indication of the loss and the causal connection that

the plaintiff has in mind.” Freudenberg v. E*Trade Fin. Corp.,

712 F. Supp. 2d 171, 202 (S.D.N.Y. 2010) (quoting Dura Pharm.,

Inc., 544 U.S. at 346-47). The allegations in the SAC are

more than sufficient to meet this standard.

     Finally, it is immaterial that, as Defendants pointed

out, they still have not disclosed the existence of the 483

Letters. (See SAC ¶ 91.) From a policy perspective, continuing

to conceal the 483 Letters should not shield a company from

liability. From a practical perspective, Oklahoma Police

sufficiently     alleges   that   the    November    2017   disclosure

revealed issues discussed in the 483 Letters, even if at a

higher   level    of   generality.      And   from   a   purely   legal

perspective, Defendants point to no controlling case law that

suggests that a defendant’s refusing to disclose a material

fact can defeat an allegation of loss causation. Defendants’

arguments are without merit.

D.   SECTION 20(A)

     The Court turns last to Oklahoma Police’s claim against

Grenfell-Gardner pursuant to Section 20(a) of the Exchange


                                  62
 Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 63 of 64



Act. To state a claim for derivative liability under Section

20(a), a plaintiff must show “(1) a primary violation by the

controlled person, (2) control of the primary violator by the

defendant, and (3) that the defendant was, in some meaningful

sense, a culpable participant in the controlled person’s

fraud.” ATSI Commc’ns, 493 F.3d at 108. Oklahoma Police has

sufficiently alleged the first two elements by stating a claim

for relief under Section 10(a) and Rule 10b-5 and sufficiently

alleging Grenfell-Gardner’s control of Teligent. (SAC ¶ 192

(alleging      Grenfell-Gardner’s       “direct     and    supervisory

involvement in the day-to-day operations of the Company” and

responsibility for preparing “press releases and SEC filings”

as well as “statements to the market in . . . conference

calls”).)

        The Court finds that the third element is easily met

here,     as   Grenfell-Gardner    himself   made    the   challenged

statements at the three healthcare conferences discussed

above. Thus, Oklahoma Police has stated a claim under Section

20(a) of the Exchange Act.

                             IV.    ORDER

        Accordingly, for the reasons stated above, it is hereby

        ORDERED that the motion so deemed by the Court as filed

by defendants Teligent, Inc. and Jason Grenfell-Gardner (Dkt.


                                   63
Case 1:19-cv-03354-VM Document 46 Filed 06/17/20 Page 64 of 64



Nos. 40 and 41) to dismiss the Second Amended Complaint of

plaintiff Oklahoma Police Pension Fund and Retirement System

(Dkt. No. 39) pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure is DENIED IN PART and GRANTED IN PART as

set forth above. And it is further hereby

     ORDERED that the parties meet and confer and prepare a

proposed Case Management Plan to be submitted to the Court

within twenty days of the date of this Order.



SO ORDERED.

Dated:    New York, New York
          17 June 2020


                                       __
                                       _____
                                           ____
                                            __
                                             ___
                                               __
                                                ___
                                                  ____
                                                  __ __________
                                       ____________________________
                                                                 ____
                                                                    _
                                             Vic
                                               icto
                                                  tor
                                             Victor  r Marrero
                                                       Marr
                                                       Ma rrer
                                                          rr
                                                           rer
                                                             e o
                                                  U.
                                                   .SS.D
                                                      .D.
                                                 U.S.D.J..J
                                                          J.
                                                          J.




                                64
